Title: From Alexander Hamilton to Jonathan Cass, [28] May 1800
From: Hamilton, Alexander
To: Cass, Jonathan


          
            Private
            Sir,
            Camp Scotch Plains May 28 1800.
          
          I have received a letter from  the late Lieutenant Mr. Peyton, — late Lieut of the Regiment  so extraordinary in its terms as in my opinion to render preclude a reply from me improper. He is discontented, it appears, with the acceptance of his resignation and alleges a misinterpretation of his application. As you are implicated in the matter and possibly may not have kept a copy of your letter—I think it proper to send an extract of so much as relates to this business.
          You will observe that your ideas like expressions fully warrant the position that Mr. Peyton made the advance of four months pay money the condition of his continuance in service. for you state that unless he could. If He informed you, you say, that if the principles he — had communicated to me in writing — were not complied with, in writing his letter was to be considered as a resignation. This was manifestly to make that compliance a the condition of his staying in service.
          I sent his own letter to the Secy at of War with my opinion that as he had made such a condition his resignation ought to be accepted.
          Not having possessing this letter, with me, I must depend on my memory and on my communication letter to the Secretary of War, in which I refer to it — his letter his, as the basis of my conclusion. But I am certain that it agreed  in substance with your information; declaring in substance that unless an advance of four months pay could be made to him, his letter was to be considered as his a resignation.
          In — the opinion which I gave my recommendation to the Secy of War, I acted on what is with me a general rule (viz) that whenever an officer claims a thing to — which he has a tenders his resignation, unless something to which he has not a strict right is done, his resignation ought to be accepted In my experience, the endeavour to retain officers in service by compliances in similar cases is commonly fruitless and — generally serves only to encourage expectations which so the expectation of improper indulgences.
          It was on this ground I acted, not — from any motive preferred hostile to Mr. Peyton, of whom I know very little, and who certainly on other occasions has experienced from me the reverse of an unaccommodating disposition.
          I make this communication merely that you may understand the matter as it stands is connected with your own agency.
          Were Mr. Peyton still in service the terms of his letter would oblige me to have him arrested—But being out of service, and his dissatisfaction relating to my conduct as commanding General, I have concluded that silenc perfect silence is the most proper return to his very unbecoming — address.
          With consideration I am Sir, Yr. Obed Serv
          Major Cass
        